Appellee’s motion to dismiss is granted. 3 V.S.A. § 815(a) provides that appeals from preliminary, procedural and intermediate agency actions be heard by any “other court . . . expressly provided by law.” 3 V.S.A. § 130(c) provides that a party aggrieved by a decision of the appellate officer may appeal to the superior court of Washington County. Since a court other than the Supreme Court is expressly granted authority to hear appeals from decisions of the Board of Medical Practice, interlocutory appeals of preliminary, procedural or intermediate licensing board decisions must follow a similar route.

Motion to dismiss granted.